DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/11/2021 has been entered.
Response to Amendment
The applicant’s amendments to claims 1, 3, 7, 9-10, 16, and 19, and the addition of claims 21-22, and the cancellation of claims 4-6 have been acknowledged by the examiner. 
Claims 1, 3, and 7-22 are pending in the application. 
Claims 1, 3, and 7-22 are currently under examination. 
Response to Arguments
Applicant's arguments filed 04/22/2021 have been fully considered but they are not persuasive.
Applicant’s argument: Claim 1 has been amended to incorporate the limitations of claims 4-6 and part of the limitations of claim 7. Applicants assert that the references, whether taken alone or somehow combined, do not provide a personal respiratory device of claim 1, as amended.
As previously stated in the advisory action of 05/25/2021, the applicant does not explain how the references, whether taken alone or in combination, do not provide a personal respiratory protection device of amended claim 1. Claims 4-6 and part of the limitations of claim 7 were previously rejected under Lee in view of Xue, and thus have been updated in light of the amendments to claim 1. Lee in view of Xue discloses concave sections 33, 35 of Xue, which inherently form wings 28, 30 of Xue that extend outwardly and upwardly from a central portion 32 of Xue of a major and minor axes. The wings 28, 30 of Xue are both curved, and thus are concave and form elliptical bowls that have nadirs or lowest points positioned equidistant between a centerline as the nose conforming element 22 of Xue is symmetrical. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 13-14, 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 7,185,653 B2) in view of Xue et al. (US 2007/0044803 A1).
Regarding claim 1, Lee discloses a personal respiratory protection device (1) comprising:
an upper panel (120) (definition of panel: a separate or distinct part of a surface, https://www.merriam-webster.com/dictionary/panel, thus upper panel 120 is a distinct part of filter body 100; see Figs. 4 and 7), 
a central panel (110) (central panel 110 is a distinct part of filter body 100; see Figs. 4 and 7), and 
a lower panel (130) (lower panel 130 is a distinct part of filter body 100; see Figs. 4 and 7), 
the central panel (110) being separated from each of the upper (120) and lower panels (130) by a first (121, 122) and second fold, seam, weld, or bond (131, 132), respectively, such that device is capable of being folded flat for storage along the first (121, 122) and second fold, seam, weld, or bond (131, 132) and opened to form a cup-shaped air chamber over the nose and mouth of the wearer when in use (definition of fold: a line or crease produced in paper or cloth as the result of folding it, https://www.lexico.com/en/definition/fold, thus see Figs. 2-4, 7 and Col. 4 lines 29-33, Col. 4 lines 45-51, Col. 5 lines 5-14, and Col. 6 lines 45-50; spread guiding lines 121, 122 for the upper panel 120 and spread guiding lines 131, 132 for the lower panel are folds or lines that indicate where the upper panel 120 and lower panel 130 are unfolded or spread open from central panel 110 to form a cup-shaped air chamber over the user’s mouth 
wherein the upper panel (120) has a nose conforming element (140) for conforming at least part of the upper panel to the nose of a wearer when in use (see Figs. 1, 6d, and 7, and Col. 5 lines 31-44, and Col. 6 lines 57-66; pressing device 140 is coupled to upper panel 120 and pressing wire 143 of pressing device 140 allows the upper panel 120 to conform to the ridge of the wearer’s nose at the most ideal angle as it can be bent).
Lee does not disclose wherein the nose conforming element having a resiliently flexible central portion and first and second rigid outer portions extending outwardly from the central portion, the central portion deforming upon donning of the respirator so that the central and outer portions conform to the profile of the nose, wherein the outer portions of the nose conforming element are concave, wherein the outer concave portions each each form a wing having an outwardly extending major axis and upwardly extending minor axis, wherein the wings are curved in both the major and minor axes to form a concave elliptical bowl, and wherein each elliptical bowl has a nadir positioned approximately equidistant between a centerline of the nose conforming element and an outer edge of the wings.
However, Xue teaches an analogous nose conforming element (22) wherein the nose conforming element (22) having a resiliently flexible central portion (32) and first (33) and second rigid outer portions (35) extending outwardly from the central portion (32) (definition of flexible: susceptible of modification or adaptation, https://www.dictionary.com/browse/flexible, thus see [0051, 0054]; nose clip 22 has a central convex section 32 that is semi-rigid while also being resilient, thus nose clip 22 can be expanded 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the pressing device 140 of Lee with the 

    PNG
    media_image1.png
    373
    410
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    422
    359
    media_image2.png
    Greyscale

Modified Fig. 4 of Lee.

    PNG
    media_image3.png
    318
    328
    media_image3.png
    Greyscale

Modified Fig. 3a of Xue. 
Regarding claim 11, Lee in view of Xue discloses the invention as discussed above. Lee in view of Xue further discloses wherein the nose conforming element (22 of Xue) is positioned on an outer surface of the upper panel (120 of Lee) (see Fig. 1 and 7 of Lee; as previously modified 
Regarding claim 13, Lee in view of Xue discloses the invention as discussed above. Lee in view of Xue further discloses wherein the nose conforming element (22 of Xue) is arranged centrally on the upper panel (120 of Lee) (see Fig. 1 and 7 of Lee; as previously modified, nose clip 22 of Xue replaces pressing device 140 of Lee, thus nose clip 22 of Xue is arranged centrally on upper panel 120 of Lee). 
Regarding claim 14, Lee in view of Xue discloses the invention as discussed above. Lee in view of Xue further discloses wherein the nose conforming element (22 of Xue) is arranged proximate an upper outer edge of the upper panel (120 of Lee) (see Figs. 1-5 of Lee; as previously modified, nose clip 22 of Xue replaces pressing device 140 of Lee, thus nose clip 22 of Xue is arranged near an upper outer edge of upper panel 120 of Lee as the nose clip 22 of Xue would be arranged towards the top around the border or edge of upper panel 120 of Lee).  
Regarding claim 16, Lee in view of Xue discloses the invention as discussed above. Lee in view of Xue further discloses comprising a headband (200 of Lee) secured to the central mouth panel (110 of Lee) (definition of secured: fixed or fastened so as not to give way, become loose, or be lost, https://www.lexico.com/en/definition/secure, thus see Fig. 4, 6e, and 7 of Lee; strap 200 of Lee is fastened or secured to central panel 110 of Lee via strap adjusting devices 300 of Lee). 
Regarding claim 17, Lee in view of Xue discloses the invention as discussed above. Lee in view of Xue further discloses comprising an exhalation valve (150 of Lee) disposed on the 
Regarding claim 18, Lee in view of Xue discloses the invention as discussed above. Lee in view of Xue further discloses wherein the nose conforming element (22 of Xue) comprises a unitary body (definition of unitary: forming a single or uniform entity, https://www.lexico.com/en/definition/unitary, thus see [0056] of Xue; nose clip 22 of Xue may be formed as a single integral whole, thus forming a single or uniform entity). 
Regarding claim 19, Lee in view of Xue discloses the invention as discussed above. Lee in view of Xue further discloses wherein the nose conforming element (22 of Xue) is formed from polymeric material (see [0056] and [0060] of Xue; nose clip 22 of Xue is formed from a polymeric material). 
Regarding claim 20, Lee in view of Xue discloses the invention as discussed above. Lee in view of Xue further discloses wherein the nose conforming element (22 of Xue) is resiliently flexible so that the element (22 of Xue) returns to its flat-fold condition upon the doffing of the respirator (1 of Lee) by the user (definition of flexible: susceptible of modification or adaptation, https://www.dictionary.com/browse/flexible, thus see [0054] of Xue; nose clip 22 of Xue is semi-rigid while also being resilient, thus nose clip 22 can be expanded from its original length meaning it is susceptible of modification or it is flexible, and still able to return to its original shape, meaning it is resilient, as demonstrated in Fig. 11 of Xue, so when any forces that pushed nose clip 22 of Xue into an expanded configuration are removed (like when one removes nose clip 22 of Xue from their nose), nose clip 22 of Xue returns to its original 
Regarding claim 21, Lee in view of Xue discloses the invention as discussed above. Lee in view of Xue further discloses wherein the central portion (32 of Xue) of the nose conforming element (22 of Xue) is substantially flat when the device is folded flat (see [0054] of Xue; Fig. 1 of Lee shows protective mask 1 in a folded configuration where the upper panel 120 of Lee and lower panel 130 of Lee are both folded against the front filter 110 of Lee, and as previously modified, nose clip 22 of Xue replaces pressing device 140 of Lee, thus when protective mask 1 of Lee is folded flat, the central convex section 32 of Xue is flexible, and thus is able to be substantially flat as nose clip 22 of Xue can be in an expanded configuration, which would cause the central convex section 32 of Xue to be substantially flat as the concave sections 33, 35 of Xue would be expanded and be leveled, and thus central convex section 32 of Xue would be arranged to be resting on the surface of upper panel 120 of Lee, thus nose clip 22 of Xue including the central portion, is substantially flat as nose clip 22 is lying flat against upper panel 120 of Lee; definition of flat: resting with a surface against something, https://www.merriam-webster.com/dictionary/flat). 
Claims 3, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Xue. 
Regarding claim 3, Lee in view of Xue discloses the invention as discussed above. 
Lee in view of Xue does not disclose wherein the central portion has a width of between 5 and 25 mm. 
However, Xue teaches in another embodiment of nose clip 22 wherein the central portion has a width between 5 and 25 mm (see [0062]; in another embodiment of, the width is substantially constant for nose clip 22, and is about 0.5 to 2 cm or 5 to 20 mm, thus the central convex section 32 can also have a width of about 5 to 20 mm, as the width is constant, which is within the range provided) providing a nose clip to achieve a snug fit over the wearer’s nose (see [0004]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the width of the central portion of nose clip 22 of Lee in the device of Lee in view of Xue to be between 5 to 20 mm as taught by Xue to have provided an improved nose clip that achieves a snug fit over the wearer’s nose (see [0004]).
Regarding claim 12, Lee in view of Xue discloses the invention as discussed above. 
Lee in view of Xue does not disclose the device further comprising a compressible element for contacting the wearer’s nose when the device is being worn, the compressible element being arranged on an interior surface of the upper panel at a position opposing the nose conforming element. 
However, Xue teaches an analogous respirator device (24) further comprising a compressible element (68) for contacting the wearer’s nose when the device is being worn, the compressible element (68) being arranged on an interior surface at a position opposing the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the interior surface of upper panel 120 of Lee with nose foam 68 as taught by Xue to have provided an improved respirator that improves the fit and/or comfort over the nose when being worn (see [0024] and [0059]). 
Regarding claim 12, Lee in view of Xue discloses the compressible element (68 of Xue) being arranged on an interior surface of the upper panel (120 of Lee) (see Fig. 6, [0024], and [0059] of Xue; as previously modified, nose foam 68 would be arranged on the interior surface of upper panel 120 of Lee). 
Regarding claim 15, Lee in view of Xue discloses the invention as discussed above. 
Lee in view of Xue does not disclose wherein the device has a multi-layered structure that comprises a first inner cover web, a filtration layer that comprises a web that contains electrically-charged microfibers, and a second outer cover web, the first and second cover webs being disposed on first and second opposing sides of the filtration layer, respectively, wherein the nose conforming element is attached to the second cover web. 
However, Xue teaches an analogous respirator (24) wherein the device has a multi-layered structure that comprises a first inner cover web (66), a filtration layer (64) that comprises a web that contains electrically-charged microfibers, and a second outer cover web 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of protective mask 1 of Lee with a layer 66, layer 62, and filtration layer 64 as taught by Xue to have provided an improved protective mask that provides an outer layer that protects the filter media, an inner layer to provide the mask with a soft comfortable fit to the wearer’s face (see [0059]), and a filter media to prevent impurities or contaminants from entering the wearer’s breathing track (see [0002]). 
Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Xue further in view of Castiglione (US 5,558,089).
Regarding claim 7, Lee in view of Xue discloses the invention as discussed above.
Lee in view of Xue does not disclose the nadir being positioned between 15 and 35 mm from the centerline of the nose conforming element (22 of Xue). 
However, Castiglione teaches an analogous nose clip (12) wherein the nadir (26, 30) being positioned between 15 and 35 mm from the centerline of the nose conforming element (12) (see modified Fig. 3 and Col. 4 lines 26-28; nose clip 12 is symmetrical, thus the centerline is the black line in modified Fig. 3, and inflection 26 and 30 are the lowest points of wings 20 and 22, thus they are the nadir, and the distance from inflection 26 to inflection 30 can be about 35 mm to 55 mm, thus inflection 26 may be positioned 17.5 mm to 27.5 mm and inflection 30 may be positioned 17.5 mm to 27.5 mm from the centerline, as it is symmetrical, meaning it may be positioned between 15 and 35 mm, which is within the range provided) providing a nose clip that provides a snug fit over a person’s nose, in the region where the cheek meets the nose, and on the cheek beneath each eye (see Col. 2 lines 44-60). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the position from the centerline of each nadir of Lee in view of Xue with being positioned between 15 and 25 mm from the centerline as taught by Castiglione to have provided an improved nose clip that provides a snug fit over a person’s nose, in the region where the cheek meets the nose, and on the cheek beneath each eye (see Col. 2 lines 44-60). 
Regarding claim 8, Lee in view of Xue further in view of Castiglione discloses the invention as discussed above. Lee in view of Xue further in view of Castiglione further discloses wherein the depth of the each elliptical bowl reduces from the nadir towards the outer edge of 
Regarding claim 9, Lee in view of Xue further in view of Castiglione discloses the invention as discussed above. Lee in view of Xue further in view of Castiglione further discloses wherein the nadir has a depth between 5 mm and 15 mm (see modified Fig. 3c and [0055] of Xue; the radius of the circle drawn in Fig. 3c is about 0.3 cm to 1.2 cm, or 3 mm to 12 mm, thus the diameter/depth of the circle is 6 mm to 24 mm, and thus the nadir N1, N2 also has a depth between 6 mm to 24 mm, which means can be between 6 mm to 15 mm, which is the range claimed, as the depth is the distance from the top of central convex section 32 to where nadir N1, N2 is as seen in modified Fig. 3c). 
Regarding claim 10, Lee in view of Xue further in view of Castiglione discloses the invention as discussed above. 
Lee in view of Xue further in view of Castiglione discloses the claimed invention except for the nose conforming element having a width of between 40 mm and 70 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to also consider the width between 5 mm to 20 mm (see [0062] of Xue) as the size of and shape of people’s nose bridges vary, and this width offers a snug fit to a wearer’s nose (see [0051] of 

    PNG
    media_image4.png
    294
    543
    media_image4.png
    Greyscale

Modified Fig. 3 of Castiglione. 

    PNG
    media_image5.png
    252
    344
    media_image5.png
    Greyscale

Modified Fig. 3c of Xue. 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Xue further in view of Ugai et al. (US 2009/0255542 A1).
Regarding claim 22, Lee in view of Xue discloses the invention as discussed above. 
Lee in view of Xue does not disclose wherein the nose conforming element is formed from polyethylene. 
However, Ugai teaches an analogous nose conforming element (10) wherein the nose conforming element (10) is formed from polyethylene (see [0026]; nose clip 10 can be made out of or formed from polyethylene) providing a material having suitable plastic deformation property to obtain desired shape-retaining property (see [0026]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the nose conforming element (22 of Xue) in the device of Lee in view of Xue to have been formed from polyethylene as taught by Ugai to have provided an improved personal respiratory protection device that provides a material that has suitable plastic deformation property to obtain desired shape-retaining property (see [0026]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579.  The examiner can normally be reached on Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.H./Examiner, Art Unit 3786 

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786